Citation Nr: 1635241	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-08 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Joseph E. Winston, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in March 2014, and a transcript of the hearing is associated with his claims folder.  This matter was remanded in July 2014 for further development.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by at most Roman number VIII for each ear based on audiological examination.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 4.85, 4.86, and Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran filed the current claim for an increased rating in January 2010, and he appeals for a higher rating for his service-connected bilateral hearing loss disability, which is currently rated as 50 percent disabling, under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the Court noted that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  The test procedures required to measure hearing loss disability are set forth at 38 C.F.R. § 4.85 and are, therefore, uniform in evaluating hearing loss disability.  Thus, an examination that meets the requirements of 38 C.F.R. § 4.85 and the assignment of the disability evaluation through the mechanical application of the rating schedule, as recognized by the Court in Lendemann, would meet the statutory and regulatory requirements that the rating be based, as far as practicable, upon the average impairment of earning capacity.  See 38 U.S.C.A. § 1155. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must contain a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  The puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 4.  38 C.F.R. § 4.85.

In determining the actual degree of disability, the objective examinations are more probative of the specific degree of the Veteran's impairment than lay statements.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2015).

On VA examination in March 2010, the Veteran complained of increased hearing loss, and pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
75
75
75
75
LEFT
65
75
70
75
71.25

Speech recognition scores, using the Maryland CNC test, were 52 percent in each ear.  The examiner indicated that the Veteran had mild to severe sensorineural hearing loss with poor speech scores bilaterally, and that it had no significant effects on the Veteran's occupation or usual daily activities.  

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral VIII for each ear.  Table VIA has also been considered as is required by 38 C.F.R. § 4.86.  However, it would yield a Roman numeral VI for each ear, which is less beneficial.  Accordingly, Table VI applies in accordance with 38 C.F.R. § 4.86(a).  Roman numeral VIIIs for each ear yields a 50 percent evaluation using 38 C.F.R. § 4.85, Table VII.

VA attempted to examine the Veteran for hearing loss in May 2013, but the examiner indicated that the results then and also at the time of a VA audiogram in April 2013 were void or invalid due to inconsistent speech to tone crosscheck and puretone averages in each ear not being consistent with speech reception thresholds.  Puretone thresholds in May 2013 were not reported, but instead, could not be tested.  The examiner indicated that the use of speech discrimination scores was not appropriate for the Veteran.   

On private evaluation in May 2013, it was reported that a recent audiogram showed fairly similar thresholds.  Pure tone thresholds in May 2013, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
75
75
85
78.75
LEFT
80
75
75
80
77.5

Word recognition scores were 45 percent in the right ear and 50 percent in the left ear.  It is unclear whether the Maryland CNC test was used.  

Assuming, arguendo, that these are Maryland CNC test results, these findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral IX for the right ear and a Roman numeral VIII for the left ear.  Table VIA has also been considered as is required by 38 C.F.R. § 4.86.  However, it would yield a Roman numeral VII for each ear, which is less beneficial.  Accordingly, Table VI applies in accordance with 38 C.F.R. § 4.86(a).  A Roman numeral IX for one ear and a Roman numeral VIII for the other ear yields a 50 percent evaluation using 38 C.F.R. § 4.85, Table VII.

The Board remanded the case to the RO in July 2014 for another VA examination, noting that the private evaluation report from May 2013 showed that the Veteran was seen for worsening hearing subjectively.  

On VA examination in November 2014, the Veteran indicated that he could not hear without hearing aids, and that even with them, he had to ask people to repeat their speech.  He reported that sometime when answering the phone, he could not understand what the person was saying, so he got someone else to take the call for him.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
75
75
75
76
LEFT
80
75
80
80
79

Speech recognition scores, using the Maryland CNC test, were 72 percent in the right ear and 66 percent in the left ear.  The examiner indicated that the Veteran's hearing loss impacted ordinary conditions of life including ability to work, and cited his complaints.  

These findings, using either 38 C.F.R. § 4.85, Table VI or Table VIA, yield Roman numeral VI for the right ear and VII for the left ear.  These numeric designations would yield a 30 percent evaluation using 38 C.F.R. § 4.85, Table VII, but the RO has maintained the 50 percent rating, finding that sustained improvement has not been definitively established.

In February 2015, a VA examiner reviewed audiometric data and indicated that the VA examination audiogram completed in November 2014 recorded no significant shift in the ratable puretone thresholds from audiograms from May 2013 and November 2014.  

Given the above, a disability rating in excess of 50 percent is not warranted for bilateral hearing loss disability under the rating schedule.  The audiometry described accords with no more than a 50 percent rating under Diagnostic Code 6100.  

The Veteran noted in July 2010 that new hearing aids were ordered, and that he could not hear with the old ones.  He has to turn up the volume of the television and has been told by a representative of a hearing aid company that he has a 65 percent hearing loss.  He noted in April 2012 that he has had private hearing evaluations which he feels show increased hearing loss, and that he has to wear hearing aids all of the time now.  This information has been considered.  However, the rating for hearing loss is based on the criteria found in 38 C.F.R. §§ 4.85, 4.86, which is based on the results of controlled audiometry.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Hearing impairment is rated under the rating schedule based on hearing acuity without the use of hearing aids, per 38 C.F.R. § 4.85(a).  Hearing aids can improve auditory reception.  

Other considerations

The Board has considered any and all lay statements from the Veteran about the severity of his disability, including those mentioned immediately above.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disorder at issue according to the appropriate diagnostic code.  Specific and special audiometric testing, including the Maryland CNC test, is required.  Probative competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability.  The symptoms and impairment caused by it are contemplated by the schedular rating criteria including 38 C.F.R. §§ 4.85, 4.86.  These include hearing impairment.  No other symptoms are claimed or shown.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the collective impact of the service-connected bilateral hearing loss disability has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  In this case, the evidence does not show that the effect of the disability at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the evidence including the VA examination reports shows that the Veteran works as a social worker and that when he cannot understand people on the phone, he has someone else take the call.  There is no evidence of unemployability due to the disability at issue.  Further consideration of TDIU is not warranted.

VA appreciates the Veteran's service to his country during the Vietnam Era.  

ORDER

A disability rating in excess of 50 percent for bilateral hearing loss disability is denied.


____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


